Citation Nr: 1446509	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for right knee instability.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran presented sworn testimony during a personal hearing in Houston, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Following the July 2014 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In an unappealed October 1997 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a nervous condition and denied service connection for PTSD.

2.  Additional evidence received since the October 1997 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and it raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in favor of the Veteran, he has an acquired psychiatric disorder to include PTSD that is causally or etiologically related to his military service.

4.  The Veteran's right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease is manifested by pain and limitation of motion that equates to disability no worse than 90 degrees of flexion and zero degrees of extension.

5.  The right knee disability is manifested by moderate laxity of the patella with slight subluxation.

6.  The Veteran's service-connected right knee disabilities do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which denied service connection for a nervous condition and PTSD, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the October 1997 rating decision is new and material as to the issue of service connection for an acquired psychiatric disorder to include PTSD, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

4.  The criteria for an evaluation in excess of 10 percent for right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

5.  The criteria for an increased disability rating in excess of 20 percent for the right knee disability are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Initially, with respect to the acquired psychiatric disorder claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder and the underlying claim of service connection, no further discussion of these VCAA requirements is required as to said issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With respect to the increased initial disability rating claims, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for the service-connected right knee disabilities, the claims for higher disability ratings are "downstream" issues in that they arose from an initial grant of service connection.  Prior to the August 2010 rating decision, the RO issued letters in June 2009, February 2010, and June 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the August 2010 rating action, the RO granted service connection for right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease and assigned a 10 percent disability rating; service connection was also granted for right knee instability and a separate 20 percent evaluation was assigned.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claims for service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in January 2014, September 2012, April 2010, and February 2010, with respect to the pending claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board's proceeding to adjudicate the merits of his increased initial rating claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  New and material evidence claim

By an October 1997 decision, the RO declined to reopen the Veteran's claim of service connection for an acquired psychiatric disorder because the evidence did not show a medical nexus between the diagnosed psychiatric disorder and the Veteran's military service.  The RO also denied the Veteran's original claim of entitlement to service connection for PTSD because a diagnosis of PTSD was not documented in the medical evidence of record.  Notice of the denials was sent to the Veteran in October 1997.  The Veteran did not appeal that decision, and it consequently became final.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the October 1997 rating decision consisted of the service treatment records (STRs), VA and private treatment records, and statements from the Veteran.  The STRs documented in-service treatment for psychiatric complaints, as well as, an in-service suicide attempt.  See the STRs dated October 1965 and November 1965.  VA and private treatment records documented continuing treatment for psychiatric complaints and ongoing diagnoses of major depression and schizoaffective disorder.  See the private treatment records dated November 1985, February 1986, October 1987, October 1989, July 1990 & the VA treatment records dated October 1996.

Relevant evidence received since the October 1997 denial includes, in pertinent part, an October 2009 from Dr. G.T.G. in support of a medical nexus between the Veteran's currently diagnosed depression and PTSD and his military service.

Crucially, the October 2009 opinion from Dr. G.T.G. is "new," as it was not of record at the time of the last final denial and is also "material" because it suggests a nexus between the Veteran's diagnosed psychiatric disorder to include depression and PTSD and his military service.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for an acquired psychiatric disorder to include PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where (1) the stressor is related to a veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and (4) there is no clear and convincing evidence to the contrary.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the elements for an award of service connection for a psychiatric disorder to include PTSD.  In multiple statements made in pursuit of his claim as well as to VA treatment providers, the Veteran has endorsed experiencing extreme feelings of distress and anxiety during his military service.  See, e.g., the VA examination report dated February 2010, the undated stressor statement, and the July 2014 Board hearing transcript.

To this end, as noted above, STRs dated in October 1965 indicated that the Veteran was admitted to the psychiatric ward in a depressed state due to personal problems.  Additional STRs noted that the Veteran was nervous, agitated, depressed, and having bad dreams.  See the STR dated October 1965.  He was diagnosed with "schizoid personality, not of a degree to contraindicate full duty status."  Id.  The Veteran reported that he "feels like he is going to have a nervous breakdown."  Id.  Service records dated in November 1965 indicated that the Veteran intentionally injured himself by consuming fifteen or more aspirin tablets.  He received a Court Martial for this offense and was sentenced to confinement at hard labor for thirty days and reduction to pay grade E-1.

Post-service treatment records include an October 1968 general VA examination which documented no significant psychological abnormalities.  In November 1985, the Veteran sought in-patient psychiatric treatment for a depressive reaction following the onset of stressful events at his place of employment.  In February 1986, he received out-patient treatment for a depressive reaction.  The Veteran was again hospitalized in September 1986 for a depressive reaction.

In an October 1987 letter, Dr. W.G.W. noted that the Veteran was accused of killing a coworker in February 1985 and that the Veteran dated the onset of his psychiatric symptoms to that time.

The Veteran subsequently received in-patient psychiatric treatment in October 1989 and July 1990 for major depressive disorder.  A June 1991 VA problem list indicated a continuing diagnosis of chronic depression.  Private treatment records dated in January 1994, June 1994, January 1995, and August 1995 documented continuing treatment for depression.

In a June 1995 letter, Dr. J.M.E. reported the Veteran attempted suicide during his military service, for which he received a Court Martial.  He was subsequently accused of his co-worker's murder, but was cleared of suspicion and did not serve jail time.  Dr. J.M.E. then opined that the Veteran "presents a long and complex history of serious legal problems flavored with apparently significant emotional problems."  He diagnosed the Veteran with schizoaffective disorder.

VA and private treatment records documented continuing treatment for schizoaffective disorder and depression.  See, e.g., the VA treatment records dated October 1996 and March 1997 & the private treatment records dated November 2001.

In an October 2009 letter, Dr. G.T.G. stated that the Veteran suffers from depression of a bipolar nature.  He further reported, "[t]here is no doubt that from your first break while in the Navy, there had been several episodes of major depression, which seemed to be brought on by PTSD."  He explained, "I feel like this PTSD probably began with your incarceration in Jacksonville in the brig., and your subsequent brain damage was related to the heat stroke that occurred before that."  Dr. G.T.G. continued, "[t]here is no question that your Naval records, which you were kind enough to share with me, do confirm that the onset of your illness was as far back as April 1965."  He then opined, "[t]here is no doubt that we traced the origin of this illness to your first break and your attempt at overdose with aspirin, both of which occurred when you were in active duty in the Navy."  Dr. G.T.G. concluded, "[t]here is no doubt that your continued problems mentally were related to the occurrences."

The Veteran was afforded a VA examination in February 2010 at which time he reported that his psychiatric problems began when he tried to commit suicide during his military service.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS) and opined that "[t]he etiology of the Veteran's psychiatric symptomatology is quite unclear.  He clearly has records demonstrating the existence of depression that go back to 1985."  The examiner explained, "[t]hese records are silent with regard to any mention of the Veteran's treatment in the military nor do they provide any link between depression that was noted at those times and a history of depression in the military."  The examiner continued, "I do not have sufficient evidence to warrant a diagnosis of PTSD, nor do I have sufficient evidence linking what happened to the Veteran in 1965 . . . with depression that may have been noted as early as 1985."  She further opined, "I did not find evidence of another psychiatric disorder on today's examination."

In a July 2010 VA neuropsychological assessment, the treatment provider documented the Veteran's report that he suffered from heat exhaustion in 1965 while on basic training and fell and hit his head.  The Veteran reported that he subsequently suffered a cognitive decline and "after that he had trouble learning his duties for the Navy and became depressed about this."  Veteran attempted suicide in 1965 and then suffered a total emotional breakdown in the mid-1980's.  The treatment provider diagnosed the Veteran with major depressive disorder and generalized anxiety disorder.

In a September 2012 VA examination report, the examiner determined that the Veteran's psychological symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria.

In an April 2013 letter, the Veteran's VA treatment provider sought to clarify the Veteran's current psychiatric diagnoses.  She reported that the Veteran is diagnosed with PTSD and major depressive disorder.  She further noted, "[a]lthough, per your old military hospital records, there may have been mention of a psychotic disorder, there are no clinical indications to suspect that the diagnosis was accurate since you do not meet criteria for having a primary axis I psychotic disorder."

Thus, there is conflicting medical evidence of record concerning the question of medical nexus between current disability and military service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Accordingly, based on a review of the evidence, the Board finds that service connection for a psychiatric disorder to include PTSD is warranted.  In this matter, the Veteran has competently and credibly reported having experienced psychological problems during his military service.  Indeed, his statements are supported by his STRs, which document in-service complaints of depression, anxiety, and nightmares, as well as, an in-service suicide attempt.  Moreover, the Veteran has provided competent lay statements concerning the psychiatric symptomatology that he experienced following his military discharge.  To this end, he is competent to report his symptomatology, such as mood disturbances.  Layno, supra.  Further, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board further finds the Veteran's statements to be credible, as they are sufficiently corroborated by the medical evidence of record.

In light of the fact that the Veteran was diagnosed as having schizoaffective disorder, major depressive disorder, and PTSD during the pendency of his claim, the Board finds that service connection for a psychiatric disorder to include PTSD is warranted.  Accordingly, the Board finds that the Veteran does suffer from a psychiatric disorder, which has been sufficiently related to his military service.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for an acquired psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, service connection for an acquired psychiatric disorder to include PTSD is warranted.

IV.  Initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4.  A determination is made as to the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent disability rating for his service-connected right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease from May 19, 2009, the date of claim.  He is also assigned a separate 20 percent disability rating for instability of the right knee, effective May 19, 2009.  As will be explained below, the Board finds that the evidence does not support a finding that higher evaluations for this disability are warranted at any time during the appeal period.

a. Schedular analysis

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether a claimant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Here, the Veteran seeks an initial disability rating for his service-connected right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease in excess of 10 percent.  This right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 [arthritis, due to trauma - leg, limitation of flexion].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).  He is also assigned a separate 20 percent rating for instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other impairment of].

The principal manifestations of the Veteran's right knee disability are pain, limitation of motion, and laxity of the patella with subjective complaints of giving way.  See, e.g., the July 2014 Board hearing transcript & the rating decision dated August 2010.  Moreover, as will be discussed below, the x-ray evidence of record substantiates a diagnosis of osteoarthritis of the Veteran's right knee.  Due to the x-ray evidence of osteoarthritis, as well as, the objective evidence of limitation of motion, the Veteran's right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease is appropriately rated under Diagnostic Codes 5010-5260.
Moreover, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban, 6 Vet. App. at 261.  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Therefore, based on the medical evidence demonstrating both arthritis and instability of the right knee, the separate disability ratings assigned to the right knee are appropriate in this matter.

With respect to the right knee, arthritis due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2013).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.
Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Here, the Veteran seeks an initial disability rating for his service-connected right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease in excess of 10 percent and a disability rating in excess of 20 percent for his service-connected right knee instability.

The Veteran was initially afforded a VA examination in April 2010 to address his right knee disability.  At the time, the Veteran complained of continuous right knee pain.  He stated that his right knee is weak; in particular, he explained his major complaint is simply weakness in the right quadriceps and he has trouble squatting and going up stairs.  The examiner reported that the Veteran "walks with a slight limp and uses a walking cane if he is in a crowd of people, but he does not wear a brace."  The Veteran is unable to walk long distances, squat, or crawl.  The examiner noted that the knee joint is not unstable, but the patella remains unstable.  Upon physical examination, the Veteran was able to extend his knee to zero degrees upon three repetitions with mild pain.  The examiner noted that there was no weakness, fatigability, or loss of endurance.  Right knee flexion was 105 degrees on three repetitions with mild to moderate pain, but no weakness, fatigability, or loss of endurance.  The examiner noted that the weakness of the Veteran's knee "was demonstrated most profoundly when he tried to get up from a chair."  The examiner noted that "[t]he patella itself was extremely lax, showing 2.5 cm. movement right and left, vertical and downward in all directions with the knee in full extension."  There was no joint heat or effusion and no valgus or varus deformity.  The Veteran reported no flare-ups of right knee symptomatology.  The examiner further noted that the Veteran's activities of daily living were affected by his right knee symptoms.  The examiner diagnosed the Veteran with right knee patellar subluxation status-post retinacular release and plica excision and resultant chronic weakness due to patellar disease, right quadriceps.  He additionally concluded that "[t]he knee is moderately unstable in terms of the patella, primarily."

In a March 2011 statement, Mr. A.T. indicated that he had witnessed the Veteran "fall due to his knee giving way."

The Veteran was afforded a second VA examination as to his right knee disability in September 2012 at which time the examiner confirmed diagnoses of residuals of patellar subluxation status-post retinacular release and plica excision, and degenerative joint disease (DJD) of the right knee.  The examiner noted the Veteran's report of flare-ups of right knee pain, with resultant decreased walking and standing.  Range of motion testing showed flexion of the right knee to 90 degrees with pain throughout and extension to zero degrees with pain throughout.  There was no additional loss of motion upon repetitive testing.  The examiner noted that the Veteran experienced functional loss in his right knee due to less movement than normal and weakened movement.  The examiner reported swelling and tenderness to palpation in the right knee.  The Veteran wore a right knee brace to the examination and walked with a cane.  With respect to functional impact of the right knee disability, the examiner noted that the Veteran was unable to stand or walk for prolonged periods; however, sitting to work was acceptable.

A third VA examination of the Veteran's right knee was conducted in January 2014.  The examiner initially noted the Veteran's report that he has not worked since 1985 due to depression and medical reasons.  The Veteran appeared for the examination with a rolling walker and no knee brace.  He endorsed instability and balance problems; indicating that he has fallen "a few times."  He has not participated in physical therapy for many years.  The Veteran described right knee pain with "burning in the anterior knee."  He reported that he does minimal walking or exercise.  He stumbles occasionally when he walks without assistance.  He indicated that he does not experience locking, catching, or swelling of the right knee.  He did not endorse flare-ups of right knee symptomatology.  Upon physical examination, range of motion testing revealed flexion of the right knee to 120 degrees with pain at 115 degrees and extension to zero degrees without pain.  The examiner stated there was no change in range of motion with repetitions.  The examiner additionally stated there was "[n]o increased pain, fatigue, weakness, [or] incoordination after repetitive testing."  However, the Veteran "does have generalized lack of [e]ndurance due to generalized de-conditioning."  The examiner further noted that there was no muscle atrophy in the right leg.  However, there was mild patella laxity, both medially and laterally compared to the left.  There was no crepitus with motion.  There was also no objective evidence of effusion or instability, although there was slight subluxation.  The right knee was tender to palpation.  The examiner additionally reported that there was no impact on the Veteran's employment as a result of his right knee disability.

Diagnostic Code 5260 contemplates a 10 percent evaluation where there is limitation of knee flexion to 45 degrees, which is far exceeded by the flexion measurements recorded in all three VA examination reports.  Crucially, as demonstrated by the objective evidence of record outlined above, there is no evidence which indicates that a greater limitation of flexion in the right knee during the appeal period.  Accordingly, an increased disability rating cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the three VA examination reports described above noted that the left knee extension to no worse than zero degrees.  Thus, a compensable disability rating cannot be assigned under Diagnostic Code 5261.

In short, under Diagnostic Codes 5260 and 5261, respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate an increased evaluation under Diagnostic Codes 5260 or 5261.

To this end, in DeLuca, supra, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Here, the competent medical evidence does not indicate that the Veteran's current symptomatology warrants the assignment of an additional disability rating.  Specifically, the VA examiners repeatedly indicated that, although the Veteran experiences pain upon flexion and extension, he is able to achieve no less than 90 degrees of flexion and zero degrees of extension.  Moreover, the examiners consistently stated that the objective evidence did not demonstrate changes in range of motion with repeat movements.  See, e.g., the VA examination reports dated January 2014, September 2012, and April 2010.  Accordingly, the Board finds that additional disability rating, over and above the currently assigned disability ratings for the right knee, are not warranted under Diagnostic Codes 5010-5260-5261 at any time during the appeal period.

As indicated above, the RO assigned the Veteran a separate 20 percent disability rating for instability of the right knee, which the Board will considered under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.14, 4.71a; cf. VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, a 10 percent disability is warranted when instability is slight, a 20 percent disability is warranted when instability of the knee is moderate, and a 30 percent disability is warranted when instability is severe.

The Board observes that the Veteran has repeatedly endorsed weakness and giving way in the right knee, which has resulted in multiple falls throughout the appeal period.  See, e.g., the VA examination reports dated January 2014, September 2012, and April 2010; see also the July 2014 Board hearing transcript; & the statement from Mr. J.W.C. dated February 2009.  Additionally, it is undisputed that he occasionally wears a right knee brace and uses a rolling walker for ambulation.  As detailed above, the Board recognizes that the April 2010 examiner noted that the patella was extremely lax, showing 2.5 cm. of movement right and left, and vertical and downward in all directions with the knee in full extension.  However, the April 2010 then concluded that the right knee is "moderately unstable in terms of the patella."  Moreover, the January 2014 VA examiner characterized the patella laxity as 'mild,' and further indicated that there was 'slight' subluxation.  Crucially, while the Board recognizes that the Veteran requires the use of a right knee brace and walker for ambulation, and experiences regular episodes of giving way, there is no objective medical evidence that the Veteran's right knee instability or subluxation are any more than moderate.  Therefore, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5257.

b. Extraschedular considerations

Additionally, the Board finds that the Veteran's right knee disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria reasonably describe the Veteran's right knee disability level and symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 10 percent and 20 percent disability ratings are, therefore, adequate.  See Thun, 22 Vet. App. at 115.
However, even if the first Thun element had not been satisfied due to any right knee symptoms not contemplated by the rating criteria, extraschedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  Throughout the appeal, the Veteran's right knee has not presented an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).

In this regard, the Veteran has not contended, nor does the evidence show that he was hospitalized during the appeal period as a result of his right knee symptomatology.  In addition, there is evidence that his right knee disabilities have not caused marked interference with any employment during the appeal period.  Here, the Veteran has not worked since 1985 and his statements and SSA records document that he stopped working due to his psychiatric disabilities and treatment.  Accordingly, a referral for extraschedular consideration is not warranted because his right knee symptoms are contemplated by the rating schedule, his right knee has not resulted in frequent hospitalization or caused marked interference with any employment during the appeal period.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

c. Rice Considerations

A request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

As indicated above, review of the VA claims file demonstrates that the Veteran is currently unemployed.  See, e.g., the VA examination report dated January 2014.  He has not indicated that he is unable to seek or maintain employment as a result of his service-connected right knee disabilities.  Therefore, the Board finds that the issue of entitlement to TDIU has not been raised by the record.


ORDER

Entitlement to service connection for a psychiatric disorder to include PTSD is granted.

Entitlement to an initial disability rating in excess of 10 percent for right knee patellar subluxation, status-post retinacular release and plica excision with patellar disease is denied.

Entitlement to an initial disability rating in excess of 20 percent for right knee instability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


